IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1214
                             Filed November 4, 2020


IN THE MATTER OF THE ESTATE OF VERA E. CAWIEZELL, Deceased.

PHYLLIS KNOCHE, TERRY BROOKS and JILL BROOKS,
     Co-Executors-Appellants.
________________________________________________________________


        Appeal from the Iowa District Court for Muscatine County, Thomas G.

Reidel and Patrick McElyea, Judges.



        The executors appeal several issues concerning the district court’s

construction of the decedent’s will. AFFIRMED.



        Gregg Geerdes, Iowa City, for appellants.

        Andrew B. Howie of Shindler, Anderson, Goplerud & Weese, P.C., West

Des Moines, for appellees Tom and Beth Coronelli.

        John L. Holmes of Koenig Law Firm, Rock Island, Illinois, for appellee Greg

Ales.



        Heard by Mullins, P.J., and May and Schumacher, JJ.
                                           2


SCHUMACHER, Judge.

       The executors appeal several issues concerning the district court’s

construction of the decedent’s will. We determine the district court properly ruled

a restriction on alienability in the decedent’s will was not valid. We affirm the

court’s ruling on the provisions of the will concerning the farm tenant’s first right of

refusal to purchase the farmland and his continued leasing of the property. We

also determine the court properly determined the boundary lines of the decedent’s

residence. Accordingly, we affirm the decision of the district court.

       I.     Background Facts & Proceedings

       Vera Cawiezell was a hardworking former schoolteacher with a deep

devotion to her 150-acre Muscatine County farm. She was actively involved in the

farm’s operation and assisted with her livestock until she was ninety years old.

Cawiezell did not have children. Cawiezell died on April 17, 2018, at the age of

ninety-four years, with her will nominating executors Phyllis Knoche, a friend; Terry

Brooks, a farm tenant; and Jill Brooks, Terry Brooks’s wife. This case involves the

last will and testament of Cawiezell and the difficulties that arose between the

executors and beneficiaries of the will. Cawiezell’s will provided:

              Item 2. I hereby will, devise and bequeath my residence
       house and buildings close to home which are a part of my farm
       residence to my 2nd Cousin, Greg Ales. My executors are further
       authorized and empowered to determine the boundary lines for the
       survey of the farm residence. In addition, I give and bequeath all of
       the household contents located in my home to Greg Ales.
              Item 3. I hereby will, devise and bequeath all of my farm real
       estate located in the Northeast Quarter of Section 21, Township 78
       North, Range 4 West of the 5th P.M. in Muscatine County, Iowa,
       except my homestead referred to in Item 2 above, consisting of
       approximately 150 acres to my friends, Tom and Beth Coronelli or
       unto the survivor of them, subject to the restriction that they should
       not sell or transfer the property outside their immediate family within
                                         3


       a period of twenty years after my death. Terry Brooks has been
       leasing the farm from me under a share crop agreement and I would
       request that the Coronelli family continue leasing to Terry under
       favorable terms for his benefit. I further give Terry Brooks the first
       option to purchase the farm during the twenty year period following
       my death and I would further request that the terms of sale be
       favorable for Terry Brooks.

The will further provided Brooks would receive Cawiezell’s farm machinery and

livestock. Additionally, any debt he owed to Cawiezell was forgiven. Knoche

received the remainder of Cawiezell’s estate.       The probate inventory shows

Cawiezell had total gross property worth about $2.5 million.

       As directed by the will, the executors, working with a surveyor, designated

the residence property that was to be transferred to Ales. On November 2, 2018,

the executors asked the court to approve the legal description of the residence.

They also asked that the legal description of the farm property to be transferred to

the Coronellis contain language recognizing the restriction on selling the property

and noting Brooks’s option to purchase. The Coronellis resisted the executors’

requests concerning the farm property, arguing any restrictions in the will on their

ability to sell or transfer the property were unfair, unreasonable, and

unenforceable. Ales also objected to the legal description of the property set aside

as the residence.

       A hearing was held on January 2, 2019. The district court was concerned

about potential self-dealing and determined “the decisions need to be made by an

Executor who has no financial or personal interest in the execution of the above

tasks.” The court appointed a temporary executor, Gary McKenrick, to determine

the area for the residence, draft proposed legal descriptions for the residence and

farm property, make a recommendation concerning the restriction on transfer of
                                           4


the farm property, and submit a report to the court. The executors filed a motion

pursuant to Iowa Rule of Civil Procedure 1.904(2), which was resisted by Ales.

Based on the motion, the court ordered McKenrick “to make a recommendation to

the Court regarding whether the garage should be included” in the property

awarded to Ales.

       McKenrick notified the parties on February 27, that he was recommending

“the garage, existing driveway, well, and existing electrical service line . . . be

included in the residential plat.” McKenrick also stated:

       Regarding the issue of a restriction or limitation on alienation of the
       farm/agricultural tracts, my conclusion is that the provision in the will
       for the 20-year sale restriction is not enforceable. However, the 20-
       year right of first refusal in favor of Terry Brooks is enforceable and
       must be incorporated into the deed.

The executors contested McKenrick’s recommendations.

       After a hearing, the court found “the garage building is part of the residential

property.” The court ordered the plat to be redrawn to include the garage. The

court also found the restraint-on-alienation provision of the will was not valid, citing

Guenther v. Roche, 29 N.W.2d 222, 223 (Iowa 1947). The court determined “it is

equitable and consistent with the testator’s intent to uphold the right of first refusal”

for Brooks. The Coronellis were ordered to give Brooks notice ninety days before

listing the property for sale.

       The Coronellis and the executors filed motions pursuant to Iowa Rule of

Civil Procedure 1.904(2). Each party also resisted the other party’s motion. The

district court ruled:

       The Court’s intent in structuring the right of first refusal in the manner
       it did was to give Terry the option to purchase the property before it
       was listed on the open market. The Court finds there does need to
                                           5


       be further specificity with the right of first refusal in that Terry shall
       have 90 days to exercise his right and the price shall be a fair market
       value price for the property. In the event the parties are unable to
       agree on an amount, the fair market value shall be determined by an
       average of two appraisals, one obtained by Terry and one obtained
       by the Coronellis. The Court finds this is in keeping with the
       testamentary intent that the terms of sale be favorable to Terry,
       rather than forcing him to match an offer from the open market. Once
       the 90 days has expired or Terry has declined to exercise his right in
       writing, whichever event occurs first, the property may be listed and
       sold to a buyer of the Coronellis’ choosing.

       The court determined the boundaries for the residence should be those set

out by McKenrick. The court denied the executors’ request to further address its

ruling on the issue of the validity of the provision restricting the Coronellis’ ability

to sell the farmland. The executors appeal the district court’s ruling.

       II.    Standard of Review

       Under Iowa Code section 633.33 (2018), this probate action was tried in

equity. See In re Estate of Hurt, 681 N.W.2d 591, 593 (Iowa 2004). In equitable

actions, our review is de novo. Id.

       III.   Restriction on Alienation

       The executors claim the court improperly invalidated the provision in

Cawiezell’s will stating the bequest of farmland to the Coronellis was “subject to

the restriction that they should not sell or transfer the property outside their

immediate family within a period of twenty years after [Cawiezell’s] death.” The

court found this restriction on alienation could not be enforced.

       The case cited by the district court provides, “The courts generally will not

give effect to a testamentary provision to the effect that a devisee shall not for a

period of time sell the property devised.” Guenther, 29 N.W.2d at 223. The Iowa

Supreme Court has stated, “A general restraint on alienation, whether by deed or
                                          6

will, is undoubtedly void.” Crecelius v. Smith, 125 N.W.2d 786, 789 (Iowa 1964).

Also, “the right of alienation has been considered an inseparable incident to an

estate in fee, and it is repugnant to the estate conveyed and against the policy of

the law to allow restraints to be imposed on the alienation of such an estate.” Id.

       The executors assert the provision is valid and enforceable under Iowa

Code section 614.24.      This section was enacted in 1965, and the executors

contend that it changed the general rule against restrictions on alienation. See

1965 Iowa Acts ch. 428, § 1. Section 614.24(1) provides that an action arising

from a will “reserving or providing for any reversion, reverted interest or use

restrictions in and to the land therein described” cannot be brought “after twenty-

one years from the admission of said will to probate.”

       The executors assert the restriction on alienation in Cawiezell’s will is a “use

restriction.” The term “use restriction” is defined1 as follows:

       [A] limitation or prohibition on the rights of a landowner to make use
       of the landowner’s real estate, including but not limited to limitations
       or prohibitions on commercial uses, rental use, parking and storage
       of recreational vehicles and their attachments, ownership of pets,
       outdoor domestic uses, construction and use of accessory
       structures, building dimensions and colors, building construction
       materials, and landscaping.

Iowa Code § 614.24(5).

       The executors contend “a restriction on the alienation of property is

considered to be a restriction on the use of property,” citing Sisters of Mercy of

Cedar Rapids v. Lightner, 274 N.W. 86, 92 (Iowa 1937). The case sets out the

general rule, “In this state a restraint against alienation in a conveyance of a vested


1 The definition includes certain exceptions, which are not applicable here. See
Iowa Code § 614.24(5)(a)–(c).
                                          7


estate in fee simple is void, and this is true though the restraint is for a limited or

particular time.” Sisters of Mercy, 274 N.W. at 92. “However, gifts to charitable

uses do not come within the prohibition of the rule.” Id. Because the case involved

a donation for a charitable use, the exception rather than the general rule was

applied. Id. We conclude Sisters of Mercy does not support the executors’

argument that a use restriction should be considered a restriction on alienation in

situations that do not involve a charitable donation. Additionally, we have not found

any other authority to support this proposition.

       Furthermore, the purpose of section 614.24 is to “give effect and stability to

record titles by rendering them marketable and alienable-in substance to improve

and render less complicated the land transfer system.” Amana Soc. v. Colony Inn,

Inc., 315 N.W.2d 101, 112 (Iowa 1982). “[T]he section imposes a twenty-one-year

limit on the life of land-use restrictions ‘by providing for automatic termination of

the covenants in the absence of affirmative actions to continue them.’” Chipman’s

Subdivision Homeowners Ass’n, Inc. v. Carney, No. 11-0545, 2012 WL 642869, at

*2 (Iowa Ct. App. Feb. 29, 2012) (quoting Compiano v. Jones, 269 N.W.2d 459,

461 (Iowa 1978)). Thus, the purpose of section 614.24 is to simplify the transfer

of land, not to impose restrictions on the alienation of property.

       We determine the district court properly ruled the restriction on alienability

in Cawiezell’s will was not valid.

       IV.    Provisions Involving Brooks

       A.     Cawiezell’s will “request[ed] that the Coronelli family continue leasing

to Terry under favorable terms for his benefit” and “request[ed] that the terms of

sale be favorable for Terry Brooks.” The executors assert the term “request,” as
                                         8


used here, should be considered mandatory. “[T]he word request, in context, may

be imperative.”     In re Estate of Hansen, 264 N.W.2d 746, 749 (Iowa 1978).

Usually, however, a request is “a precatory clause in which a testator gives a

beneficiary property and then expresses the hope that he will use it in a certain

way.” Id. at 750.

       We previously stated, “Precatory expressions are words of entreaty,

request, desire, wish, or recommendation, as distinguished from direct and

imperative terms.      Compliance with a provision which is precatory is not

compulsory. The terms ‘wish’ or ‘desire,’ however, are often not merely precatory,

but have the force and effect of a specific direction.” Greer v. Bruck, No. 02-1025,

2004 WL 149215, at *2 (Iowa Ct. App. Jan. 28, 2004) (citations omitted). “A wish

directed to a beneficiary is generally regarded as precatory, unless clearly the

words express the testator’s intention to the contrary; where the words are

addressed to an executor, they are regarded as mandatory.” In re Estate of

Johnson, 30 N.W.2d 164, 166 (Iowa 1947).

       The requests in Cawiezell’s will were directed to the Coronellis, who are

beneficiaries, and therefore, the term “request” should be considered precatory,

rather than mandatory. See id. We determine the term “request” should be given

its usual interpretation in this case, meaning a hope the beneficiaries will use the

property in a certain way. See Hansen, 264 N.W.2d at 749. The will does not

contain additional mandatory language which would change the context of the

request in this case. See id. at 749–50 (finding a request, followed by mandatory

language, made the request “not merely precatory”).
                                             9


       B.     Cawiezell’s will stated, “I further give Terry Brooks the first option to

purchase the farm during the twenty year period following my death and I would

further request that the terms of sale be favorable for Terry Brooks.” The district

court construed the phrase “first option” as a right of first refusal, stating, “The

Court’s intent in structuring the right of first refusal in the manner it did was to give

Terry the option to purchase the property before it was listed on the open market.”

On appeal, the executors argue Brooks has an option, rather than a right of first

refusal.

       “An option creates in the optionee a power to compel the owner of property

to sell it at a stipulated price whether or not he be willing to part with ownership.”

Trecker v. Langel, 298 N.W.2d 289, 290 (Iowa 1980). The right of first refusal is

the “‘right to elect to take specified property at the same price and on the same

terms and conditions as those contained in a good faith offer by a third person if

the owner manifests a willingness to accept the offer.’” Mercy Hosp. v. McNulty,

No. 14-0241, 2015 WL 576016, at *3 n.7 (Iowa Ct. App. Feb. 11, 2015) (quoting

First Refusal, Black’s Law Dictionary (6th ed. 1994)).

       The district court ruled, “Terry Brooks shall retain a right of first refusal on

the property and shall be given 90-days notice by the Coronellis prior to listing the

property for sale.” The Coronellis filed a rule 1.904(2) motion, asserting that if the

Coronellis received a competing offer for the property, Brooks should have

fourteen days to respond. On June 4, 2019, the executors filed a resistance to the

Coronellis’ rule 1.904(2) motion, stating:

       [The executors] request the Court affirm its previous decision
       regarding the 90-day time period to refuse or accept a right of first
       refusal. The Court should further state that [the] Coronellis cannot
                                          10


       sell the property without first offering the property to Terry Brooks for
       the same price and terms of sale.

       Before the district court, the executors accepted the court’s decision that

Cawiezell’s will gave Brooks a right of first refusal and asked the court to affirm its

earlier ruling on this issue. “Nothing is more basic in the law of appeal and error

than the axiom that a party cannot sing a song to us that was not first sung in trial

court. State v. Rutledge, 600 N.W.2d 324, 325 (Iowa 1999). “Under the Doctrine

of Invited Error, it is elementary a litigant cannot complain of error which he has

invited or to which he has assented.” McCracken v. Edward D. Jones & Co., 445
N.W.2d 375, 378–79 (Iowa Ct. App. 1989). We conclude the executors are barred

from arguing Brooks received an option rather than a right of first refusal. Also,

the executors agreed to the ninety-day time limit, precluding their arguments on

appeal challenging that time period.

       C.     The executors claim the district court improperly construed the

provision “request[ing] that the terms of sale be favorable for Terry Brooks.” The

executors assert Brooks should be able to buy the farmland for twenty-five percent

less than the fair market value. The executors state the terms of sale would not

be “favorable” to Brooks unless there is a reduction in price. In the ruling on the

rule 1.904(2) motions, the court stated Brooks should pay “a fair market value for

the property.”2




2 The parties do not challenge the specific terms of the district court’s ruling
providing for what should happen “[i]n the event the parties are unable to agree on
an amount . . . .” For this reason, we do not address the individual terms in the
court’s ruling on this hypothetical situation.
                                         11


       As noted above, the executors’ resistance to the Coronellis’ rule 1.904(2)

motion stated, “The Court should further state that [the] Coronellis cannot sell the

property without first offering the property to Terry Brooks for the same price and

terms of sale.” (Emphasis added.) By their argument in the district court, the

executors have already agreed that Brooks could be required to pay the same

price for the farmland as the Coronellis are offering it on the open market. The

executors’ assent to this provision in the district court precludes them from arguing

on appeal that the provision was improper. See id.; see also State v. Hall, 740
N.W.2d 200, 202 (Iowa Ct. App. 2007) (noting a party “may not allege error on an

issue to which he acquiesced”).

       D.     Cawiezell’s will provided, “Terry Brooks has been leasing the farm

from me under a share crop agreement and I would request that the Coronelli

family continue leasing to Terry under favorable terms for his benefit.”        The

executors first repeat their argument that the Coronellis are restricted from selling

or transferring the farmland for a period of twenty years. They claim a lease is

considered to be a conveyance, and conclude the Coronellis may not lease the

property to anyone other than Brooks for a period of twenty years.

       We have already determined the provision stating the Coronellis should not

sell or transfer the property for twenty years is invalid. See Guenther, 29 N.W.2d

at 223. As the predicate for the executors’ argument is not legally viable, we do

not accept their conclusion. In addition, we have determined the term “request” as

used here is precatory, not mandatory. See Johnson, 30 N.W.2d at 166.
                                          12


       V.     Legal Description of Residence

       The executors contend the district court should have adopted their

proposed legal description for the residence, which was bequeathed to Ales. 3

They point out the will provides the “executors are further authorized and

empowered to determine the boundary lines for the survey of the farm residence.”

The provision applies to Cawiezell’s “residence house and buildings close to home

which are a part of [her] farm residence.”

       Where executors are vested with a discretionary power to determine

disputes arising under a will, they must exercise this power in good faith. Talladega

Coll. v. Callanan, 197 N.W. 635, 637 (Iowa 1924). The executors’ actions may not

be arbitrary or contradict the provisions of the will. Id. “In other words, the power

may not be abused.” Id.

       In the ruling on January 11, 2019, the district court stated,

       In no way is the Court doubting the integrity and honor of the Co-
       Executors, but a conflict certainly exists regarding all actions they are
       taking. Terry and Jill Brooks are farm tenants and are using the
       garage. This could certainly impact their determination that the
       garage does not constitute “a building close to the home.”

       Due to this conflict of interest, the court appointed a temporary executor

pursuant to Iowa Code section 633.343. This section provides:

       At any time during the administration of an estate, the court, for good
       cause shown, may appoint a temporary administrator to carry out
       such orders of the court as may be necessary for the proper
       administration of such estate. No appeal from such appointment
       shall prevent the temporary administrator from proceeding in the
       discharge of the administrator’s duties.



3 Ales has not made an appearance in this appeal. The Coronellis filed an
appellate brief but take no position on this issue.
                                         13

Iowa Code § 633.343; see also In re Trust of No. T-1 of Trimble, 826 N.W.2d 474,

486 (Iowa 2013) (noting a court may appoint a temporary administrator “for good

cause shown”).

       The executors did not contest the appointment of the temporary executor,

although they disagreed with his recommendations. They presented no challenge

on the issue of whether there was “good cause” to appoint the temporary executor.

See In re Estate of Jarvis, 185 N.W.2d 753, 756 (Iowa 1971) (finding a party could

not contest the appointment of a temporary administrator when the party did not

challenge the appointment of the temporary administrator and assisted in the

temporary administrator’s investigation).

       “We note that in appropriate cases administration by an executor appointed

under a previously admitted will may be terminated or interrupted by application of

section . . . 633.343.” In re Estate of Franzkowiak, 290 N.W.2d 1, 4 (Iowa 1980).

The court directed the temporary executor to “[d]etermine a reasonable and fair

survey of the home to include buildings close to the home to include at a minimum

the garage and use of the current entrance to the property.” The executors’ duty

to determine the boundary lines of the residence were terminated or interrupted by

the court’s direction to the temporary executor to perform this duty. See id. At that

point, the issue was no longer within the discretion of the executors.

       We determine the district court properly set the boundary lines for the

residence to include the garage. The garage was closer to the house than some

other outbuildings, such as a machine shed and corn crib, which were not included

in the residence property. There were some small farm tools in the garage, but

primarily Cawiezell used the garage to park her personal vehicle. There was a
                                        14


path from the garage to the house. We conclude the legal description approved

by the district court properly includes Cawiezell’s “residence house and buildings

close to home which are a part of [her] farm residence.”

      We affirm the decision of the district court.

      AFFIRMED.